DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “disengagement handle” of claim 1 & the “device” of claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Claim Objections
Claim 1 is objected to because of the following informalities:  there is an apparent typo in claim 1.  In claim 1, line 11, “door being comprises” should be -- door comprises --.  Appropriate correction is required.  
Claim 2 is objected to because of the following informalities:  there is an apparent typo in claim 2.  In claim 2, lines 2 & 5, “one-way guideway link (31)” should be -- one-way guideway link (17) --.  Appropriate correction is required.  
Claim 10 is objected to because of the following informalities:  there is an apparent typo in claim 10.  In claim 10, line 2, “further comprising comprises” should be -- further comprising --.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamatani (US Patent No. 4,720,065).  
Regarding claim 1
	Hamatani teaches an aircraft door (See figures 16-18, ref # 50) comprising: an opening panel (See figures 16-18, ref # 50) provided with engagement abutments; (See figures 12-13, ref # 94 & 96) a frame (See figures 16-18, ref # 54) intended to be fixed to the fuselage (See figures 16-18, ref # 52) of the aircraft and comprising engagement counter-abutments; (See figures 12-13, ref # 95 & 98) a hinge arm (See figures 16-18, ref # 105) supporting the opening panel (See figures 16-18, ref # 50) with respect to the frame (See figures 16-18, ref # 54) and guiding the opening panel (See figures 16-18, ref # 50) between a closed position in which the opening panel (See figures 16-18, ref # 50) is in the frame (See figures 16-18, ref # 54) and an open position in which the opening panel (See figures 16-18, ref # 50) is open and positioned facing the fuselage (See figures 16-18, ref # 52) of the aircraft, freeing the opening of the frame; (See figures 16-18, ref # 54) a disengagement handle (See figure 2, ref # 58/88) to drive in rotation a rotary control lever (See figures 2 & 16-18, ref # 89) that actuated in a direction of disengagement to unlock the opening panel; (See figures 16-18, ref # 50) the aircraft door (See figures 16-18, ref # 50) being comprises: a lifting lever (See figures 16-18, ref # 106) linking the hinge arm (See figures 16-18, ref # 105) to the opening panel, (See figures 16-18, ref # 50) the lifting lever (See figures 16-18, ref # 106) being driven by the control lever (See figures 16-18, ref # 89) when the control lever (See figures 16-18, ref # 89) is actuated in order to unlock the opening panel, (See figures 16-18, ref # 50) the lifting lever (See figures 16-18, ref # 106) guiding the opening panel (See figures 16-18, ref # 50) between a low position of engagement in which the engagement abutments (See figures 12-13, ref # 94 & 96) of the opening panel (See figures 16-18, ref # 50) are arranged against the engagement counter-abutments (See figures 12-13, ref # 95 & 98) of the frame, (See figures 16-18, ref # 54) and a high position of disengagement in which the engagement abutments (See figures 12-13, ref # 94 & 96) of the opening panel (See figures 16-18, ref # 50) are disengaged from the engagement counter- abutments (See figures 12-13, ref # 95 & 98) by a lifting motion; a one-way operating link (See figures 16-18, ref # 110) linking the control lever (See figures 16-18, ref # 89) to the lifting lever (See figures 16-18, ref # 106) so that the rotation of the control lever (See figures 16-18, ref # 89) in the direction of disengagement drives the pivoting of the lifting lever (See figures 16-18, ref # 106) and the lifting of the opening panel (See figures 16-18, ref # 50) with respect to the frame, (See figures 16-18, ref # 54) from the low position of engagement to the high position of disengagement, the one-way operating link (See figures 16-18, ref # 110) being designed to drive the lifting lever (See figures 16-18, ref # 106) only when the control lever (See figures 16-18, ref # 89) is actuated in the direction of disengagement.  (See column 13, lines 21-56 & figures 12-18)  

Regarding claim 2
	Hamatani teaches further comprising a one-way guideway link (See figures 16-18, ref # 112/111) between the one-way operating link (See figures 16-18, ref # 112) and the lifting lever, (See figures 16-18, ref # 106) the one-way guideway link (See figures 16-18, ref # 112) comprising an abutment (See figures 16-18, ref # 112) and allowing: the one-way operating link (See figures 16-18, ref # 110) to slide in the one-way guideway link (See figures 16-18, ref # 112) when the lifting lever (See figures 16-18, ref # 106) is displaced toward the control lever; (See figures 16-18, ref # 89) and the lifting lever (See figures 16-18, ref # 106) to be driven by the abutment (See figures 16-18, ref # 112) when the control lever (See figures 16-18, ref # 89) is actuated in the direction of disengagement.  (See column 13, lines 21-56 & figures 12-18)  

Regarding claim 3
	Hamatani teaches wherein the one-way operating link (See figures 16-18, ref # 110) cooperates with a ball joint (See figures 14-16, ref # end of 109) mounted on the lifting lever.  (See figures 14-18, ref # 110)  

Regarding claim 4
	Hamatani teaches wherein the control lever (See figures 16-18, ref # 89) is mounted to rotate on the opening panel (See figures 16-18, ref # 50) on an axis.  (See figures 17-18)  

Regarding claim 5
	Hamatani teaches wherein the lifting lever (See figures 16-18, ref # 106) is mounted to pivot on the hinge arm (See figures 16-18, ref # 105) by a first pivot at one of its ends, and is also mounted to pivot on the opening panel (See figures 16-18, ref # 50) on a second pivot.  (See figures 16-18)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamatani (US Patent No. 4,720,065) as applied to claim 1 above, and further in view of MPEP 2144.04 VI B.  
Regarding claim 11
	Hamatani the one-way operating link (See figures 16-18, ref # 110) being attached to the lifting lever.  (See figures 16-18, ref # 106)  
	Hamatani does not teach two lifting levers.  
	However, a duplication of parts without unexpected results is not patentably distinct.  (See MPEP 2144.04 VI B)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have two lifting levers, since a duplication of parts without unexpected results is not patentably distinct.  (See MPEP 2144.04 VI B)  

Allowable Subject Matter
Claims 6-10 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, 
The prior art does not disclose or suggest the claimed “wherein the one-way operating link is attached to the lifting lever outside of the portion of the lifting lever situated between the first pivot and the second pivot” in combination with the remaining claim elements as set forth in claim 6.  
Regarding claim 10, 
The prior art does not disclose or suggest the claimed “further comprising a device for immobilizing the control lever when the door is in open position” in combination with the remaining claim elements as set forth in claim 10.  
Regarding claim 12, 
The prior art does not disclose or suggest the claimed “provided at the other of its ends with an abutment, a ball joint being mounted on a friction ring sliding along the rod” in combination with the remaining claim elements as set forth in claim 12.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references Barnes et al. (WO 84/01761), Bergman et al. (US Patent No. 4,199,120), Noble (US Patent No. 5,031,863), and Minchau et al. (Pub No. US 2015/0014483 A1) each disclose an aircraft, an aircraft door, an opening panel, a frame, engagement abutments, engagement counter-abutments, a hinge arm, a fuselage, an opening position, a closing position, a disengagement handle, a rotary control lever, a lifting lever, a high position, a low position, and an operating link.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647